15‐3525‐cv 
     Spak v. Phillips 

 1

 2                                         In the
 3               United States Court of Appeals
 4                           For the Second Circuit
 5                                ________ 
 6                                       
 7                          AUGUST TERM, 2016 
 8                                       
 9                     ARGUED: SEPTEMBER 27, 2016  
10                        DECIDED: MAY 22, 2017 
11                                       
12                             No. 15‐3525‐cv 
13                                       
14                              PAUL SPAK,  
15                           Plaintiff‐Appellant, 
16                                       
17                                     v. 
18                                       
19                            SHANE PHILLIPS,  
20                           Defendant‐Appellee. 
21                                ________ 
22                                       
23              Appeal from the United States District Court 
24                    for the District of Connecticut. 
25               No. 13 Civ. 1724 – Jeffrey A. Meyer, Judge. 
26                                ________ 
27                                       
28   Before: WALKER and CABRANES, Circuit Judges, and BERMAN, District 
29   Judge. * 
30                                ________ 
31    


     Judge Richard M. Berman, United States District Judge for the Southern District of New 
     *

     York, sitting by designation. 
     2                                                             No. 15‐3525‐cv

 1          Plaintiff‐appellant Paul Spak appeals a decision of the United 

 2   States District Court for the District of Connecticut (Jeffrey A. Meyer, 

 3   J.)  granting  summary  judgment  in  favor  of  the  defendant‐appellee 

 4   Shane  Phillips,  an  officer  with  the  Plainville  Police  Department  in 

 5   Plainville,  Connecticut.  In  2010,  Spak  was  arrested  by  Phillips  and 

 6   charged under Conn. Gen. Stat. § 53a‐155 with destroying evidence 

 7   related to the alleged discharge of illegal fireworks. The prosecuting 

 8   attorney  subsequently  dismissed  those  charges  by  entering  a  nolle 

 9   prosequi.  More  than  three  years  after  the  entry  of  the  nolle,  Spak 

10   brought  suit  against  Phillips  for  malicious  prosecution  in  violation 

11   of the Fourth Amendment, under 42 U.S.C. § 1983. The district court 

12   held that Spak’s malicious prosecution claim accrued when the nolle 

13   prosequi  was  entered,  and  that  as  a  result  his  suit  was  time‐barred. 

14   On  appeal,  Spak  contends  that  his  claim  did  not  accrue  when  the 

15   prosecuting attorney nolled his case, but thirteen months later when 

16   all  public  records  of  his  prosecution  were  erased  pursuant  to  a 

17   Connecticut  recordkeeping  statute.  We  conclude  that  Spak’s  claim 

18   accrued  when  the  charges  against  him  were  nolled.  We  therefore 

19   AFFIRM the judgment of the district court.  

20                                    ________ 
21                                         
22                        JOHN  R.  WILLIAMS,  John  R.  Williams  and 
23                        Associates,  LLC,  New  Haven,  CT,  for  Plaintiff‐
24                        Appellant. 
     3                                                             No. 15‐3525‐cv

 1                        JAMES  N.  TALLBERG  (Dennis  M.  Durao,  on  the 
 2                        brief), Karsten & Tallberg, LLC, Rocky Hill, CT, for 
 3                        Defendant‐Appellee. 

 4                                     ________ 
 5    
 6   JOHN M. WALKER, JR., Circuit Judge: 

 7          Plaintiff‐appellant Paul Spak appeals a decision of the United 

 8   States District Court for the District of Connecticut (Jeffrey A. Meyer, 

 9   J.)  granting  summary  judgment  in  favor  of  the  defendant‐appellee 

10   Shane  Phillips,  an  officer  with  the  Plainville  Police  Department  in 

11   Plainville,  Connecticut.  In  2010,  Spak  was  arrested  by  Phillips  and 

12   charged under Conn. Gen. Stat. § 53a‐155 with destroying evidence 

13   related to the alleged discharge of illegal fireworks. The prosecuting 

14   attorney  subsequently  dismissed  those  charges  by  entering  a  nolle 

15   prosequi.  More  than  three  years  after  the  entry  of  the  nolle,  Spak 

16   brought  suit  against  Phillips  for  malicious  prosecution  in  violation 

17   of the Fourth Amendment, under 42 U.S.C. § 1983. The district court 

18   held that Spak’s malicious prosecution claim accrued when the nolle 

19   prosequi  was  entered,  and  that  as  a  result  his  suit  was  time‐barred. 

20   On  appeal,  Spak  contends  that  his  claim  did  not  accrue  when  the 

21   prosecuting attorney nolled his case, but thirteen months later when 

22   all  public  records  of  his  prosecution  were  erased  pursuant  to  a 

23   Connecticut  recordkeeping  statute.  We  conclude  that  Spak’s  claim 
     4                                                              No. 15‐3525‐cv

 1   accrued  when  the  charges  against  him  were  nolled.  We  therefore 

 2   AFFIRM the judgment of the district court.   


 3                                 BACKGROUND 

 4          The relevant facts in this appeal are not in dispute. On June 12, 

 5   2010,  Phillips  responded  to  a  complaint  of  fireworks  being 

 6   discharged in Spak’s neighborhood. When he arrived to investigate, 

 7   he observed Spak burning the remnants of fireworks in a backyard 

 8   fire pit, in what Phillips perceived as an attempt to destroy evidence. 

 9   The  following  day,  Phillips  submitted  a  sworn  affidavit  to  the 

10   Connecticut  Superior  Court  seeking  a  warrant  to  arrest  Spak  on, 

11   inter  alia,  charges  of  tampering  with  or  fabricating  evidence.  Based 

12   on Phillips’ sworn statement, the Connecticut Superior Court issued 

13   a  warrant  for  Spak’s  arrest  on  June  15,  2010,  and  based  on  that 

14   warrant Spak was arrested on June 24, 2010. On September 10, 2010, 

15   the  prosecuting  attorney  unilaterally  dismissed  the  charges  against 

16   Spak by entering a nolle prosequi. A nolle prosequi is “a declaration of 

17   the prosecuting officer that he will not prosecute further at that time 

18   .  .  .  Upon  the  entering  of  a  nolle  prosequi  by  the  state’s  attorney, 

19   there is no case.” State v. Winer, 286 Conn. 666, 685 (quoting State v. 

20   Ackerman, 27 Conn. Supp. 209, 211 (1967)). The state never instituted 

21   further charges against Spak subsequent to the nolle stemming from 

22   the June 12, 2010 incident.  
     5                                                               No. 15‐3525‐cv

 1          On  October  29,  2013,  Spak  sued  Phillips  in  Connecticut  state 

 2   court  for  malicious  prosecution  under  Section  1983  and  the  Fourth 

 3   Amendment.  Phillips  removed  the  action  to  the  District  of 

 4   Connecticut  on  November  18,  2013.  On  January  30,  2015,  Phillips 

 5   moved  for  summary  judgment  on  several  grounds,  including  that 

 6   Spak’s action was untimely because he filed his complaint more than 

 7   three  years  after  the  accrual  of  his  claim.  On  October  14,  2015,  the 

 8   district  court  granted  Phillips’  motion  for  summary  judgment  on 

 9   that  ground.  Specifically,  the  district  court  held  that  Spak’s 

10   malicious  prosecution  claim  accrued  on  September  10,  2010,  when 

11   the charges against him were nolled, and therefore dismissed the suit 

12   as time‐barred. Spak now appeals.  


13                                   DISCUSSION 

14          A  district  court’s  grant  of  summary  judgment  is  reviewed  de 

15   novo.  Gallo  v.  Prudential  Residential  Servs.,  Ltd.  Pʹship,  22  F.3d  1219, 

16   1224  (2d  Cir.  1994).  All  legal  conclusions  by  a  district  court  are 

17   reviewed de novo. United States v. Livecchi, 711 F.3d 345, 351 (2d Cir. 

18   2013) (per curiam). 

19          On  appeal,  it  is  uncontested  that  Spak  filed  his  complaint 

20   alleging malicious prosecution more than three years after the state’s 

21   attorney’s entry of a nolle prosequi. Spak concedes that if his claim for 

22   malicious  prosecution  accrued  on  the  date  that  the  state’s  attorney 

23   nolled  the  charges  against  him,  his  suit  is  untimely.  However,  he 
     6                                                                                 No. 15‐3525‐cv

 1   argues  that  his  claim  did  not  accrue  on  the  date  that  the  charges 

 2   against him were nolled, but thirteen months later when Connecticut 

 3   law mandated that the records of his nolled prosecution be erased.  

 4    

 5        I.       Accrual of Section 1983 Claims 

 6             In  the  absence  of  federal  common  law,  the  merits  of  a  claim 

 7   for malicious prosecution under Section 1983 are governed by state 

 8   law.  Janetka  v.  Dabe,  892  F.2d  187,  189  (2d  Cir.  1989).1  Likewise,  the 

 9   applicable statute of limitations for a malicious prosecution claim is 

10   borrowed  from  the  statute  of  limitations  for  the  analogous  claim 

11   under  the  law  of  the  state  where  the  cause  of  action  accrued,  see 


     1 Under Connecticut law, a plaintiff asserting malicious prosecution must prove that: “(1) 
     the  defendant  initiated  or  procured  the  institution  of  criminal  proceedings  against  the 
     plaintiff;  (2)  the  criminal  proceedings  have  terminated  in  favor  of  the  plaintiff;  (3)  the 
     defendant  acted  without  probable  cause;  and  (4)  the  defendant  acted  with  malice, 
     primarily  for  a  purpose  other  than  that  of  bringing  an  offender  to  justice.”  Brooks  v. 
     Sweeney,  299  Conn.  196,  210‐11  (2010).  The  United  States  Supreme  Court  has  never 
     squarely  held  that  a  plaintiff  may  bring  a  suit  under  Section  1983  for  malicious 
     prosecution based on an alleged violation of his Fourth Amendment rights. In Manuel v. 
     City of Joliet, 137 S. Ct. 911 (2017), the Supreme Court confirmed that plaintiffs can sustain 
     Section 1983 suits under the Fourth Amendment for deprivations of liberty suffered as a 
     result of improper or maliciously instituted legal process. Id. at 918 (“[T]hose objecting to 
     a  pretrial  deprivation  of  liberty  may  invoke  the  Fourth  Amendment  when  .  .  .  that 
     deprivation  occurs  after  legal  process  commences.”).  However,  the  Court’s  opinion  in 
     Manuel  did  not  directly  address  the  other  “elements  of,  and  rules  associated  with,  an 
     action  seeking  damages  for”  an  unlawful  pretrial  detention.  Id.  at  920.  The  rule  in  the 
     Second Circuit is that plaintiffs may bring what is in effect a state law suit for malicious 
     prosecution in federal court under Section 1983, so long as they are able to demonstrate a 
     deprivation  of  liberty  amounting  to  a  seizure  under  the  Fourth  Amendment.  Singer  v. 
     Fulton  Cty.  Sheriff,  63  F.3d  110,  116  (2d  Cir.  1995).  Under  our  precedent,  such  a  suit  is 
     proper where: (1) the defendant is a state actor, and (2) the plaintiff who was subject to 
     malicious  prosecution  was  also  subject  to  arrest  or  seizure  within  the  meaning  of  the 
     Fourth  Amendment.  See  Manganiello  v.  City  of  New  York,  612  F.3d  149,  160‐61  (2d  Cir. 
     2010).  
     7                                                              No. 15‐3525‐cv

 1   Lounsbury v. Jeffries, 25 F.3d 131, 133 (2d Cir. 1994); see also Wallace v. 

 2   Kato, 549 U.S. 384, 387 (2007), which in Connecticut is three years, see 

 3   Walker v. Jastremski, 430 F.3d 560, 562 (2d Cir. 2005).   

 4          However, the time at which a claim for malicious prosecution 

 5   under  Section  1983  accrues  is  “a  question  of  federal  law  that  is not 

 6   resolved by reference to state law.”  Wallace, 549 U.S. at 388. Federal 

 7   courts apply “general . . . common‐law tort principles” to determine 

 8   the accrual date of a Section 1983 claim. Id.; see also Manuel, 137 S. Ct. 

 9   at 920 (“In defining the contours and prerequisites of a § 1983 claim, 

10   including  its  rule  of  accrual,  courts  are  to  look  first  to  the  common 

11   law of torts.”). In malicious prosecution suits under Section 1983, the 

12   statute  of  limitations  begins  to  run  when  the  prosecution 

13   “terminate[s]  in  the  plaintiff’s  favor.”  Poventud  v.  City  of  N.Y.,  750 

14   F.3d 121, 130 (2d Cir. 2014) (en banc) (quoting Heck v. Humphrey, 512 

15   U.S.  477,  489‐90  (1994)).  A  “favorable  termination”  does  not  occur 

16   until the prosecution against the plaintiff has “conclusively” ended. 

17   Murphy v. Lynn, 53 F.3d 547, 548 (2d Cir. 1995). 

18          One  point  of  clarification  regarding  this  accrual  rule  is  in 

19   order.  The  fact  that  the  accrual  of  Section  1983  claims  is  analyzed 

20   under  federal  common  law,  while  the  merits  of  those  claims  are 

21   analyzed under the law of the state where the tort occurred, has led 

22   to  some  confusion  concerning  the  standards  used  to  define  a 

23   “favorable termination” in the malicious prosecution context. This is 
     8                                                              No. 15‐3525‐cv

 1   because a malicious prosecution claim accrues when the underlying 

 2   prosecution  terminates  in  favor  of  the  accused,  id.,  but  “favorable 

 3   termination”  is  also  a  substantive  element  of  a  state  law  tort  claim, 

 4   see, e.g., Singleton v. City of New York, 632 F.2d 185, 193 (2d Cir. 1980). 

 5   While  the  same  phrase—“favorable  termination”—is  used  in  both 

 6   the accrual analysis and the merits analysis of a Section 1983 suit, it 

 7   is analyzed under a different legal standard in each context.  

 8          When  the  question  before  a  federal  court  is  at  what  point  a 

 9   malicious  prosecution  claim  accrued,  “favorable  termination”  is 

10   analyzed under federal common law, because the timing of accrual 

11   is a question of federal law. See, e.g., Wallace, 549 U.S. at 388. When, 

12   by  contrast,  a  federal  court  is  analyzing  the  substantive  merits  of  a 

13   plaintiff’s  claim,  the  definition  of  “favorable  termination”  is 

14   analyzed  under  state  law.  See,  e.g.,  Singleton,  632  F.2d  at  193.  What 

15   constitutes a “favorable termination” may turn out to be the same in 

16   each  context,  but  not  necessarily  so.  However,  even  if  “favorable 

17   termination” in a particular case is unclear as a matter of state law, it 

18   can still be conclusively resolved as a matter of claim accrual under 

19   federal law. Thus, the fact that a nolle prosequi constitutes a favorable 

20   termination  under  Connecticut  state  law  may  be  relevant  to  our 

21   accrual  inquiry,  but  it  is  not  dispositive.  Unless  a  nolle  also 

22   constitutes  a  “favorable  termination”  under  federal  common  law, 
     9                                                              No. 15‐3525‐cv

 1   then  Spak’s  claim  did  not  accrue  for  Section  1983  purposes  upon 

 2   entry of the nolle. 

 3    

 4        II.      Effect of a Nolle Prosequi 

 5              Under Connecticut law, a prosecutor may decline to prosecute 

 6   a case by entering a nolle prosequi. Conn. Practice Book § 39‐31 (2017). 

 7   The  effect  of  a  nolle  is  to  terminate  a  particular  prosecution  against 

 8   the  defendant.  However,  a  nolle  prosequi  is  not  the  equivalent  of  a 

 9   dismissal of a criminal prosecution with prejudice, because jeopardy 

10   does not attach. Roberts v. Babkiewicz, 582 F.3d 418, 420 (2d Cir. 2009) 

11   (per  curiam)  (“A  nolle  prosequi  is  ‘a  unilateral act  by  a  prosecutor, 

12   which  ends  the  pending  proceedings  without  an  acquittal  and 

13   without placing the defendant in jeopardy.’”) (quoting Cislo v. City of 

14   Shelton, 240 Conn. 590, 599 n.9 (1997)).  

15              The statute of limitations on the nolled charge continues to run, 

16   and  the  prosecutor  may  choose  to  initiate  a  second  prosecution  at 

17   any  time  before  the  limitations  period  expires.  Winer,  286  Conn.  at 

18   684‐85.  A  prosecution  can  only  be  reinstituted  following  a  nolle, 

19   however,  by  the  filing  of  a  new  charging  document  and  a  new 

20   arrest.  Id.  at  685.  If  a  new  prosecution  is  not  commenced, 

21   Connecticut law requires that within thirteen months of the nolle “all 

22   police  and  court  records  and  records  of  the  state’s  or  prosecuting 

23   attorney” related to the prosecution be erased. Conn. Gen. Stat.  § 54‐
     10                                                                            No. 15‐3525‐cv

 1   142a(c)(1);  see  also  Martin  v.  Hearst  Corp.,  777  F.3d  546,  549  (2d  Cir. 

 2   2015). 

 3    

 4         III.   The Nolle Prosequi Constituted a Favorable Termination 

 5                for Claim Accrual Purposes 

 6            We agree with the district court that as a general matter a nolle 

 7   prosequi  constitutes  a  “favorable  termination”  for  the  purpose  of 

 8   determining  when  a  Section  1983  claim  accrues.2    The  weight  of 

 9   authority on the common law of malicious prosecution supports this 

10   conclusion. See, e.g., RESTATEMENT  (SECOND) OF  TORTS § 659 cmt. (c) 

11   (AM.  LAW  INST. 1977) (“If the public prosecutor has power to make 

12   such an entry [of nolle prosequi] without the consent of the court, the 

13   entry  constitutes  a  termination  of  the  proceedings  in  favor  of  the 

14   accused.”).  Other  federal  courts  have  held  that  the  entry  of  a  nolle 

15   prosequi  is  sufficient  to  constitute  a  favorable  termination.  See,  e.g., 

16   Owens v. Balt. City Stateʹs Attorneys Office, 767 F.3d 379, 390 (4th Cir. 


     2 Our opinion in Roberts v. Babkiewicz, 582 F.3d 418 (2d Cir. 2009), did not settle this issue. 
     In Roberts, the district court granted judgment on the pleadings to the defendants on the 
     plaintiff’s Section 1983 malicious prosecution claim. Id. at 419‐20. The district court held 
     that the plaintiff had not demonstrated that the dismissal of criminal charges against him 
     by  nolle  prosequi  constituted  a  “favorable  termination”  as  a  matter  of  state  substantive 
     law,  because  the  charges  had  been  nolled  as  part  of  a  plea  agreement.  Id.  at  420.  We 
     remanded the case to the district court for further proceedings, on the basis that the facts 
     in the complaint, construed in the light most favorable to the plaintiff, did not necessarily 
     demonstrate that the nolle was entered in exchange for a plea to a lesser charge. Id. at 421‐
     22.  However,  our  opinion  in  Roberts  only  dealt  with  the  merits  of  the  plaintiff’s 
     underlying state law claim. It did not address the question of whether a nolle constitutes a 
     favorable termination under federal common law.  
     11                                                             No. 15‐3525‐cv

 1   2014), cert. denied sub nom. Balt. City Police Depʹt v. Owens, 135 S. Ct. 

 2   1893  (2015)  (citing  common  law  authorities  to  conclude  that  a  nolle 

 3   prosequi  constitutes  a  favorable  termination);  Donahue  v.  Gavin,  280 

 4   F.3d  371,  383  (3d  Cir.  2002);  White  v.  Rockafellow,  181  F.3d  106,  106 

 5   (6th Cir. 1999); Washington v. Summerville, 127 F.3d 552, 557 (7th Cir. 

 6   1997). 

 7          To  be  sure,  courts  and  common  law  authorities  state  that  a 

 8   nolle  does  not  constitute  a  favorable  termination  when  it  is  entered 

 9   for  reasons  that  are  “not  indicative  of  the  defendant’s  innocence.” 

10   Washington,  127  F.3d  at  557.  However,  this  qualifier  is  defined 

11   narrowly.  It  generally  only  includes  nolles  that  are  caused  by  the 

12   defendant—either  by  his  fleeing  the  jurisdiction  to  make  himself 

13   unavailable  for  trial  or  delaying  a  trial  by  means  of  fraud.  It  also 

14   includes  any  nolle  entered  in  exchange  for  consideration  offered  by 

15   the  defendant  (e.g.,  cooperation).  See  generally  RESTATEMENT 

16   (SECOND) OF TORTS § 660 (AM. LAW INST. 1977). 

17          Spak  disputes  this  conclusion,  and  cites  our  decision  in 

18   Murphy  v.  Lynn  which  states  that  the  termination  of  a  prosecution 

19   must be “conclusive[]” in order to satisfy the favorable termination 

20   requirement of a Section 1983 claim. 53 F.3d at 548.  Murphy involved 

21   a malicious prosecution claim originating in New York, while Spak’s 

22   claim accrued in Connecticut, but it is nonetheless relevant because 

23   favorable termination for accrual purposes is a matter of federal law 
     12                                                            No. 15‐3525‐cv

 1   which  does  not  vary  from  state  to  state.  Spak  contends  that  a  nolle 

 2   prosequi  is  not  a  “conclusive”  termination  of  a  prosecution  because 

 3   jeopardy does not attach when a nolle is entered and the prosecuting 

 4   attorney  may  file  new  charges  against  the  same  defendant  for  the 

 5   same criminal act at any time before the statute of limitations on the 

 6   underlying crime has run.  

 7          This argument misreads our holding in Murphy. It is true that, 

 8   strictly  speaking,  a  nolle  prosequi  only  terminates  a  specific 

 9   prosecution by vacating a charging instrument; it does not prevent a 

10   prosecutor  from  re‐charging  the  same  defendant  for  the  same 

11   criminal  conduct  at  some  point  in  the  future.  Winer,  286  Conn.  at 

12   685. Under the common law, however, a termination of the existing 

13   prosecution is sufficient for a malicious prosecution claim to accrue. 

14   See W.  PAGE  KEETON, ET AL.,  PROSSER  &  KEETON ON  TORTS § 119 (5th 

15   ed.  1984)  (noting  that  the  entry  of  a  nolle  prosequi  constitutes 

16   favorable  termination  for  malicious  prosecution  charges  when  it 

17   “h[as]  the  effect  of  ending  the  particular  proceeding  and  requiring 

18   new  process  or  other  official  action  to  commence  a  new 

19   prosecution”).  So  long  as  a  particular  prosecution  has  been 

20   “conclusively”  terminated  in  favor  of  the  accused,  such  that  the 

21   underlying indictment or criminal information has been vacated and 

22   cannot  be  revived,  then  the  plaintiff  has  a  justiciable  claim  for 

23   malicious prosecution. At that point, all of the issues relevant to the 
     13                                                                        No. 15‐3525‐cv

 1   claim—such as malice and lack of probable cause, see, 299 Conn. at 

 2   210‐11—are ripe for adjudication. Nothing in our opinion in Murphy 

 3   can be read to contravene this longstanding common law rule.  

 4           We are mindful that both our court, see DiBlasio v. City of New 

 5   York, 102 F.3d 654, 658 (2d Cir. 1996), and the Supreme Court have 

 6   warned against the possibility of parallel civil and criminal litigation 

 7   arising  from  the  state’s  prosecution  of  the  same  defendant  for  the 

 8   same criminal offense, Heck, 512 U.S. at 484–86 (noting that favorable 

 9   termination requirement “avoids parallel litigation over the issues of 

10   probable  cause  and  guilt  .  .  .  and  []  precludes  the  possibility  of  the 

11   claimant  [sic]  succeeding  in  the  tort  action  after  having  been 

12   convicted  in  the  underlying  criminal  prosecution,  in  contravention 

13   of  a  strong  judicial  policy  against  the  creation  of  two  conflicting 

14   resolutions  arising  out  of  the  same  or  identical  transaction”) 

15   (quoting  8  S.  SPEISER,  C.  KRAUSE,  &  A.  GANS,  AMERICAN  LAW  OF 

16   TORTS § 28:5, p. 24 (1991)); accord Poventud, 750 F.3d at 130.  

17           However,  we  read  our  precedent  and  the  Supreme  Court’s 

18   dicta  in  Heck  v.  Humphrey  to  counsel  only  against  duplicative 

19   litigation  on  issues  of  guilt  and  probable  cause  arising  out  of  the 

20   same  accusatory  instrument.3  Heck  and  its  progeny  generally  deal 


     3 We are aware that the District of Connecticut has held in several instances that a nolle is 
     not sufficient to constitute favorable termination, and that a plaintiff must obtain either 
     an  unqualified  dismissal  or  an  acquittal  of  charges  in  order  to  pursue  a  malicious 
     prosecution  claim  under  Section  1983.  See  Simpson  v.  Denardo,  No.  3:02CV1471(MRK), 
     14                                                                               No. 15‐3525‐cv

 1   with  Section  1983  suits  that  are  filed  by  plaintiffs  asserting  that  a 

 2   prior criminal conviction is invalid, and seeking to recover damages 

 3   for  the  state’s  abuse  of  legal  process.  Those  decisions  thus  require 

 4   that  the  plaintiff  demonstrate  that  the  outstanding  conviction  has 

 5   been  conclusively  invalidated  in  a  manner  that  demonstrates  his 

 6   innocence  before  he  can  pursue  his  civil  claim.  See,  e.g.,  Heck,  512 

 7   U.S. at 484‐81; Pontevud, 750 F.3d at 131‐33; DiBlasio, 102 F.3d at 658‐

 8   59.  They  do  not  address  the  type  of  termination  at  issue  here,  in 

 9   which a plaintiff was never convicted of a criminal offense, but the 

10   charges  against  him  were  dismissed  in  a  manner  that  did  not 

11   preclude future prosecution under a different charging instrument.  

12            We do not read those opinions to prevent such a plaintiff from 

13   bringing  suit  on  the  basis  of  vacated  charges  simply  because  he 

14   might be prosecuted again in the future, even successfully.  See, e.g., 

15   RESTATEMENT (SECOND) OF TORTS § 659, cmt. b (1977) (AM. LAW INST. 

16   1977) (“In order that there may be a sufficient termination in favor of 

17   the  accused  it  is  not  necessary  that  the  proceedings  should  have 

     2004 WL 1737444, at *10 (D. Conn. July 29, 2004) (“A nolle prosequi does not qualify as a 
     favorable  termination  for  purposes  of  a  malicious  prosecution  claim.”);  Bacchiocchi  v. 
     Chapman,  No.  03:02CV1403,  2004  WL  202142,  at  *4‐5  (D.  Conn.  Jan.  26,  2004).  These 
     holdings were based on the Second Circuit’s decision in Roesch v. Otarola, 980 F.2d 850, 
     853  (2d  Cir.  1992),  which  stated  that  “[a]  person  who  thinks  there  is  not  even  probable 
     cause  to  believe  he  committed  the  crime  with  which  he  is  charged  must  pursue  the 
     criminal  case  to  an  acquittal  or  an  unqualified  dismissal,  or  else  waive  his section 
     1983 claim.” In Roesch, the prosecution against the plaintiff was not terminated by a nolle 
     prosequi, but rather by participation in a pre‐trial rehabilitation program. Id. at 851. To the 
     extent  that  district  courts  have  read  Roesch  to  imply  that  a  nolle  does  not  constitute  a 
     favorable termination, this reading is mistaken.  
     15                                                             No. 15‐3525‐cv

 1   gone  so  far  as  to  preclude  further  prosecution  on  the  ground  of 

 2   double  jeopardy.”).  Indeed,  while  it  is  theoretically  possible  that  a 

 3   prosecutor  could  revive  a  nolled  case,  and  obtain  a  criminal 

 4   conviction against a defendant who has already received a favorable 

 5   civil judgment in a malicious prosecution suit, we think that this is 

 6   highly unlikely to occur in practice. Cf. Uboh v. Reno, 141 F.3d 1000, 

 7   1005–06  (11th  Cir.  1998)  (holding  that  a  prosecutor’s  unilateral 

 8   dismissal  of  charges  constituted  a  favorable  termination,  on  the 

 9   grounds  that  it  was  “extraordinarily  unlikely”  that  the  prosecutor 

10   would “renew[] [the charges] in a subsequent action”).   

11          Moreover,  preventing  plaintiffs  from  bringing  suit  for 

12   malicious prosecution  once  a  nolle  is  entered  would  be  inconsistent 

13   with  the  purpose  of  Section  1983.  See  Manuel,  137  S.  Ct.  at  921  (“In 

14   applying,  selecting  among,  or  adjusting  common‐law  approaches 

15   [for  determining  when  a  claim  under  Section  1983  accrues],  courts 

16   must closely attend to the values and purposes of the constitutional 

17   right  at  issue.”).  When  the  state  institutes  criminal  charges 

18   maliciously and without probable cause and requires a defendant to 

19   appear  before  a  court  and  answer  those  charges,  it  violates  the 

20   Fourth  Amendment’s  guarantee  against  unlawful  seizure.  See 

21   Murphy, 118 F.3d at 944. The accused is entitled to seek recovery for 

22   such a wrongful seizure as soon as the charges are vacated. His day 
     16                                                          No. 15‐3525‐cv

 1   in court should not be delayed merely because the state remains free 

 2   to bring a similar prosecution in the future.  

 3          Lastly,  Spak’s  contention  that  his  claim  accrued  not  upon 

 4   entry  of  the  nolle,  but  thirteen  months  later  when  records  of  the 

 5   charges  against  him  were  automatically  erased  pursuant  to 

 6   Connecticut  state  law,  see  Conn.  Gen.  Stat.  §  54‐142a(c)(1),  is 

 7   meritless.  Connecticut  courts  have  made  clear  that  the  erasure 

 8   provision  Spak  cites  is  a  purely  administrative  measure,  Winer,  286 

 9   Conn. at 679–80 (holding that “the recording of nolles and later, the 

10   erasure  of  criminal  records,”  are  “administrative  rather  than 

11   substantive  in  intent”).  Moreover,  the erasure  of  records  pertaining 

12   to  a  prosecution  does  not  preclude  the  prosecuting  attorney  from 

13   filing new charges against the same defendant at some point in the 

14   future.  See  id.  at  683  (noting  that  the  erasure  provision  does  not 

15   “provide new substantive protections for defendants”). This statute 

16   therefore  provides  no  more  “conclusive”  bar  to  future  criminal 

17   proceedings than the nolle itself. 


18                                CONCLUSION 

19          We  have  considered  Spak’s  remaining  arguments,  and  we 

20   find  them  unavailing.  We  therefore  AFFIRM  the  judgment  of  the 

21   district court.